       Case: 3:21-cv-00180-NBB-RP Doc #: 6 Filed: 09/01/21 1 of 1 PageID #: 24




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

DEALLTO KEY-DAVIS                                                                  PETITIONER

v.                                                                   No. 3:21-cv-00180-NBB-RP

Warden M. Frink                                                               RESPONDENT(S)
"TCCF"


                                      PROCESS ORDER

       Having reviewed the complaint in this case, the court finds that process should issue for

respondents Warden M. Frink, “TCCF” and United States of America.

       It is ORDERED:

     1) That the clerk of the court will issue process for the respondents, Warden M. Frink,

        “TCCF” and United States of America, along with a copy of this order and the order

        permitting the petitioner to proceed in forma pauperis. The United States Marshal

        Service will serve process upon these respondents under to 28 U.S.C. § 1915(d) and

        Fed. R. Civ. P. 4(i).

     2) The respondents must acknowledge receipt of this order by signing the enclosed

        acknowledgment form and returning it to the court within fourteen (14) days of this date.

     3) The respondents’ failure to keep the court informed of their current address or to comply

        with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

        Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

     SO ORDERED, this, the 31st day of August, 2021.


                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
